Exhibit 10.24

Assignment of Lease

 

ASSIGNMENT OF LEASE

 

 

THIS INDENTURE WITNESSETH, that Republic Bank & Trust Company, hereinafter
called "Assignor," for and in consideration of the sum of One Dollar ($1.00),
and other valuable consideration, receipt of which is hereby acknowledged, does
hereby sell, assign, transfer and set over unto Republic Bank & Trust Company of
Indiana, hereinafter called "Assignee," all right, title and interest in and to
that certain Lease from Jaytee Properties Limited Partnership, as Lessor, to the
undersigned as Lessee dated May 1, 1999, and which Lease covers the real estate
commonly known as 610 Eastern Boulevard, Clarksville, Indiana 47130, together
with all rights and privileges granted by said Lease or incident thereto, for
the remainder of the unexpired term thereof, and any renewals thereof.

 

Assignor covenants with said Assignee that it is the lawful owner of and has
good and merchantable title to the above-described Lease and the leasehold
estate created thereby, free and clear from any and all liens, encumbrances or
adverse claims.

 

IN WITNESS WHEREOF, the said Assignor has hereunto set its hand this the 30th
day of April 2001.

 

Republic Bank & Trust Company

 

 

 

 

By

/s/ Kevin Sipes

 

 


"Assignor"

 

 

STATE OF KENTUCKY

)

 

 

)

ss.

COUNTY OF

)

 

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Kevin Sipes, S.V.P. and acknowledged execution of the foregoing Assignment of
Lease.

 

WITNESS my hand and Notarial Seal this 30th day of April, 2001.

 

 

/s/ Pamela W. Anderson

Notary Public

 

Printed: Pamela W. Anderson

 

My Commission Expires: 8/21/2004

 

My County of Residence is: Jefferson

 



CONSENT TO ASSIGNMENT

 

THIS INDENTURE WITNESSETH, that Jaytee Properties Limited Partnership, the
Lessor named in, and which executed, that certain Lease dated May 1, 1999, more
particularly described in the above and foregoing assignment thereof, for and in
consideration in the sum of One Dollar ($1.00) and other valuable consideration,
receipt of which is hereby acknowledged, does hereby fully consent to the making
of said and foregoing assignment of said Lease.  Lessor by execution of this
Consent hereby releases Republic Bank & Trust Company from any and all liability
for payment of rent and for performance of the terms, covenants and conditions
to be performed by said Lessee under said Lease from and after May 1, 2001,
provided, however, that nothing herein contained shall be construed as
discharging or releasing the said Republic Bank & Trust Company from any and all
liability for payment of rent and for performance of the terms, covenants and
conditions to be performed by it prior to May 1, 2001, pursuant to said Lease.

 

IN WITNESS WHEREOF, the said Lessor has hereunto set its hand this 30th day of
April, 2001.

 

Jaytee Properties Limited Partnership

 

 

 

 

By

/s/ Steve Trager

 

STATE OF KENTUCKY

)

 

 

)

ss.

COUNTY OF

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Steven E. Trager, who acknowledged execution of the foregoing Consent to
Assignment for and on behalf of said Corporation, and who, having been duly
sworn, stated that the representations therein contained are true.

 

WITNESS my hand and Notarial Seal this 30th day of April, 2001.

 

/s/ Pamela W. Anderson

Notary Public

Printed: Pamela W. Anderson

My Commission Expires: 8/21/2004

My County of Residence is: Jefferson

 

This Instrument prepared by:

 

/s/ Michael A. Ringswald

Michael A. Ringswald, Atty.

601 W. Market Street

Louisville, Ky. 40202

1-(502)-561-7128

 